Citation Nr: 0610530	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  00-08 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
donor scar, left forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel 



INTRODUCTION

The veteran served on active duty from November 1948 to June 
1952.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In November 2002, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO 
(Travel Board hearing).  A copy of the transcript of that 
hearing is in the VA claims file.  


FINDING OF FACT

The veteran's service-connected left forearm donor cite scar 
is characterized by medical evidence of a scar of the left 
forearm measuring 22 centimeters (cm.) in length and 0.1 cm. 
width, which is tender to palpation and painful, with no 
ulceration or associated functional loss.  


CONCLUSION OF LAW

The criteria for no more than a 10 percent rating for a donor 
scar of the left forearm are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 
7803, 7804, 7805 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Assist 

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

The duty to assist has been satisfied.  The RO issued a duty 
to assist letter to the veteran in March 2004 that advised 
him what sort of evidence was necessary to support a grant of 
his claim on appeal.  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC) and the 
supplemental statements of the case (SSOCs), the veteran was 
provided specific information as to why his claim seeking an 
increased (compensable) rating for his scar of the left 
forearm was being denied and why the RO had found that the 
evidence received fell short of the sort of evidence 
necessary to warrant the grant of the claim.  

The RO's duty to assist letter notified the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence to support the claim.  More 
specifically, the letter explained that VA would help him 
obtain copies of medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and to provide enough information so 
that VA could request them from the appropriate person or 
agency.  The March 2004 letter asked the veteran to advise 
the VA RO of any other evidence pertinent to the claim.  

There is no further available evidence which would 
substantiate the claim on appeal.  See 38 U.S.C.A. § 5103(b).  
VA has made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a),(b),(c).  All identified treatment 
records have been obtained.  Additionally, the VA afforded 
the veteran a VA scar examination in April 2004.  The record 
also indicates that the veteran was provided with copies of 
all communications and adjudications, including the October 
1998 and subsequent RO rating decisions setting forth the 
general requirements of applicable law pertaining to evidence 
to support the claim on appeal.  The general advisement was 
reiterated in the SOC dated in February 2000, as well as in 
the SSOCs.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal as to the claim on appeal.  
Given the development undertaken by the RO-particularly, the 
April 2004 VA examination-and the fact that the veteran has 
pointed to no other pertinent evidence which has not been 
obtained, the record is ready for appellate review of the 
claim on appeal.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
medical records from the Social Security Administration 
(SSA), and the RO provided the veteran with several VA 
examinations.  The veteran also testified at a Travel Board 
hearing.  The veteran has not indicated that there is any 
additional evidence available to support his claim.  

Finally, neither the veteran nor his representative has 
argued that there is any prejudice with respect to the timing 
or content of the duty to assist notices, as supplemented by 
the SSOCs, and the Board finds none.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Specifically, the SSOCs 
advised the veteran of the reasons for the denial of the 
claim.  The veteran and his representative have been 
repeatedly advised of the need to submit medical evidence 
which meets the criteria for an evaluation in excess of 10 
percent for the scar.  Additionally, the action taken by the 
Board is favorable, in part, and the Board can find no 
reasonable basis to remand this appeal for additional 
development.  There is adequate evidence of record to 
adjudicate the claim.  Accordingly, there is no prejudice in 
proceeding with a decision in the appeal at this time.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 WL 
519755 (U. S. Vet. App. Mar. 3, 2006); See also, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. § 20.1102 
(2005) (harmless error).  

II.  The Merits of the Claim 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating claims, 
the Board shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The veteran's VA treatment records and SSA records do not 
address the extent of his disability due to a scar of the 
left forearm.  

The veteran underwent a VA examination in June 1998.  The 
scar of the left forearm was 23 centimeters long, superficial 
and non-tender.  There was no keloid, no edema, and no 
ulceration.  The examiner noted that there was no limitation 
of function associated with this scar.  The veteran had 
another VA examination in October 2000, but the examiner made 
no mention of the veteran's scar of the left forearm.

The veteran was provided an additional VA examination in 
April 2004.  The scar of the left forearm was slightly tender 
to palpation and the veteran was complaining of pain and 
discomfort.  There was no ulceration of the scar and no 
breakdown of the skin.  The veteran did complain of a 
tingling sensation in his left forearm.  The scar was 22 
centimeters in length and 0.1 centimeters in width.  There 
was hypopigmentation of the scar but no underlying tissue 
loss, and hair growth was normal.  

Upon neurologic examination in April 2004, the veteran 
reported some loss of strength in the left forearm and hand, 
with cramping and occasionally dropping objects.  The veteran 
also complained of numbness in the center of the scar that 
runs down the middle of the forearm.  On examination, there 
was loss of feeling immediately over the scar but no major 
sensory deficits which can be identified in the forearm, 
wrist, hand, or fingers on the left.  On motor examination 
supination of the left forearm is 4+/5 while pronation is 
graded at 4-/5.  Wrist flexion and extension are graded as 
4+/5 bilaterally.  Grip strength was graded as 4+/5 on the 
right and 5-/5 on the left.  Abduction of the fingers is 5-/5 
on the left and 4+/5 on the right.  The examiner opined that 
since mild weakness was found in both supinator and pronator 
muscle groups, it was, therefore, less likely than not that 
any motor deficit on the left upper extremity would be 
strictly due to any donor procedure that was performed.  The 
veteran's mildly weak bilateral grip was thought to be at 
least as likely as not secondary to a mild entrapment 
neuropathy of either the median or ulnar nerves-a disorder 
unrelated to his service-connected scar.  

May 2004 testing confirmed a diagnosis of bilateral carpal 
tunnel syndrome.  No medical evidence suggests that the 
veteran's bilateral carpal tunnel syndrome is related to his 
service-connected scar of the left forearm.  

The schedular criteria by which the veteran's scars can be 
rated have changed, effective August 30, 2002, during the 
pendency of the veteran's appeal.  See, 67 FR 49,596 (July 
31, 2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See, 
VAOPGCPREC 7-03 (2003).  Therefore, adjudication of the 
increased rating claim for the left forearm scar must include 
consideration of the former and the revised criteria.  It is 
noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).  

Under the old rating criteria as well as under the new, scars 
under Diagnostic Code 7805 are rated on the basis of the 
limitation of function of the part affected.  Under 
Diagnostic Code 7804, as in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent rating if they are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).

The Board findings that no more than a 10 percent evaluation 
is warranted under the former criteria for a tender and 
painful scar of the veteran's left forearm.  The VA 
examination reports of June 1998 and April 2004 specifically 
demonstrate that there is no limitation of function caused by 
the veteran's service-connected left forearm donor site scar.  
There is no basis for a rating in excess of 10 percent for 
the veteran's scar of the left forearm, as no medical 
evidence shows any resulting limitation of function of the 
veteran's left forearm arm.  38 C.F.R. § 4.118, Diagnostic 
Code 7804, 7805 (2002).  '

Additionally, there is no ulceration, extensive exfoliation, 
or crusting, no constant itching, no extensive lesions, and 
no marked disfigurement, and therefore no basis for a rating 
in excess of 10 percent under Diagnostic Code 7806.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  In addition 
the neurological symptoms were found to be less likely than 
not to be associated with the veteran's scar.  The examiner 
stated that the evidence for this opinion was that there were 
neurological effects bilaterally; therefore it was not likely 
that a scar of one arm would have that kind of effect.

Under the revised rating criteria, a 10 percent rating is 
warranted for a scar, other than head, face or neck that is 
superficial and does not cause limitation of motion, if it is 
144 square inches or more in size (929 square cm.).  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2005).  A 10 percent 
rating is also warranted for superficial scars that are 
painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2005).  A scar can also be rated based on limitation of 
function of the affected part. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).  A higher rating requires a scar that is 
deep or causes limitation of motion, or is based on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, 7805 (2005).

The Board finds that a rating in excess of 10 percent for the 
veteran's scar of the left forearm is not warranted under the 
revised criteria.  The veteran's scar was found to be tender 
and he complained of pain, but there is no evidence that the 
veteran's scar of the left forearm is deep or causes 
limitation of motion, and no evidence that there is any 
limitation of function of the left forearm.  There is no 
eczema or dermatitis and no other basis on which to grant a 
rating in excess of 10 percent under the new criteria.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  The 
veteran's scar measures 22 centimeters by 0.1 centimeter 
which is significantly less than 929 square cm.).  A rating 
of 10 percent is the highest rating that can be assigned 
based on the size alone, for a scar, other than the head, 
face, or neck, that is superficial and does not cause limited 
motion.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  The 
veteran's scar is not deep and does not cause limitation of 
motion; therefore a rating under Diagnostic Code 7801 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  
There is also no limitation of function associated with the 
scar of the left forearm, and therefore a rating is not 
warranted based on any limitation of function.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2005).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the assignment of an 
evaluation in excess of 10 percent, under either the former 
or revised criteria, as set forth above.  Therefore, 
reasonable doubt is not for application.  




ORDER

The claim for a 10 percent disability evaluation for a donor 
scar of the left forearm is granted.  



____________________________________________
KURT G. EHRMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


